                                                                                  18-72072-JHH13
                                                                                               1
                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA - WESTERN DIVISION

  In the Matter of:
   William Ervin                         }     Case No: 18-72072-JHH13
   SSN: XXX-XX-1520                      }
      DEBTOR(S).                         }
                                         }
                                         }

                           COURTROOM DEPUTY NOTES
Matter(s):                 RE: Doc #49; Motion for Relief from Stay and Co-Debtor Stay
                           (Rosemary Ervin) Filed by U.S. Bank Trust, N.A. As Trustee of
                           Bungalow Series F Trust
Date and Time:             Thursday, October 17, 2019 01:30 PM
Appearances:               Mark A. Baker, attorney for U.S. Bank Trust, N.A. As Trustee of
                           Bungalow Series F Trust (telephonic appearance)
                           Samuel L Sullivan Jr, attorney for William Ervin (Debtor)
                           Josh Johnson, Staff Attorney for Trustee

Courtroom Deputy:          Kim Martin
Presiding Judge:           JENNIFER H. HENDERSON

Court Notes:               Settled - Mark Baker to submit a proposed order.




Date Prepared:10/18/2019




       Case 18-72072-JHH13     Doc 54    Filed 10/18/19 Entered 10/18/19 11:59:56     Desc Main
                                        Document Page 1 of 1
